407 F.2d 1329
William F. FOWLER, Jr., Appellant,v.C. C. PEYTON, Superintendent, Virginia State Penitentiary, Appellee.
No. 12612.
United States Court of Appeals Fourth Circuit.
Argued March 5, 1969.
Decided March 10, 1969.
Certiorari Denied June 16, 1969.

See 89 S. Ct. 2113.
Edwin P. Munson, Richmond Va., (court-assigned counsel) [Williams, Mullen & Christian, Richmond, Va., on brief] for appellant.
Reno S. Harp, III, Asst. Atty. Gen., of Virginia, (Robert Y. Button, Atty. Gen., of Virginia, on brief) for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
In a previous appeal, Fowler v. Peyton, Mem.Dec. No. 11,386, dated January 8, 1968, we remanded this case for a determination of whether, at the time he confessed to the crime of robbery for which he was convicted, petitioner's confession was voluntary in the sense that it was "the product of a rational intellect and a free will." Blackburn v. Alabama, 361 U.S. 199, 208, 80 S. Ct. 274, 281, 4 L. Ed. 2d 242 (1960). After taking additional testimony, the district judge found "* * * the confession of the petitioner was a product of a rational mind, and the Court further finds that the petitioner confessed of his own free will voluntarily * * *." Accordingly, the district court denied habeas relief.


2
Our examination of the record satisfies us that these findings were not clearly erroneous; hence, the judgment is


3
Affirmed.